Citation Nr: 0604976	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for jungle fungi of 
both feet.

3.  Entitlement to service connection for lipomas of the left 
lower extremity and bilateral upper extremities.

4.  Entitlement to service connection for musculoskeletal 
chest pain.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Cheyenne Wyoming Regional Office (RO).  
An October 2002 rating decision denied the veteran 
entitlement to service connection for diabetes mellitus Type 
II and jungle fungi of both feet.  A September 2003 rating 
decision denied the veteran entitlement to service connection 
for lipomas, left lower extremity and bilateral upper 
extremities, musculoskeletal chest pain, and hypertension.  A 
September 2004 rating decision denied the veteran entitlement 
to service connection for coronary artery disease. 

In July 2005, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

In January 2006, the veteran submitted additional evidence 
directly to the Board, accompanied by a waiver of RO 
consideration, which will be considered by the Board in 
adjudication of this appeal.



The issues of entitlement to service connection for 
musculoskeletal chest pain, hypertension, and coronary artery 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There is no showing of current disablement of the veteran 
due to jungle fungi of both feet or left lower extremity and 
bilateral upper extremity lipomas.

2.  Notwithstanding medical data on file denoting the present 
of current disablement of the veteran due to diabetes 
mellitus Type II, competent evidence of a nexus between this 
condition and the veteran's period of service or any event 
therein is lacking.


CONCLUSION OF LAW

Diabetes mellitus Type II, jungle fungi of both feet, and 
left lower extremity and bilateral upper extremity lipomas 
were not incurred in or aggravated by service, nor may 
diabetes mellitus Type II be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in June 2002, July 2002, January 2003, and July 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.     

The Board concludes that the discussions in the RO rating 
decisions, statements of the case (SOCs) supplemental 
statements of the case (SSOCs), and numerous letters over the 
years (including June 2002, July 2002, January 2003, and July 
2004 VCAA letters) informed the veteran of the information 
and evidence needed to substantiate his claims and complied 
with VA's notification requirements.  Specifically, the Board 
concludes that the RO decisions, SOCs, SSOCs and various 
letters informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The VCAA letters specifically informed him of what 
he should do in support of the claims, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was, for the most part, informed to submit everything he 
had with regard to his claims.  

Therefore, the Board finds that under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  


II.  Merits of the Claims presented.

In hearing testimony and other statements on file, the 
veteran argues that his claimed disorders originated in 
service or are otherwise the result of his period of active 
duty.  In this regard, he claims that he was treated for 
fungi affecting both feet while performing jungle training in 
the Philippines.  He has testified that he had symptoms of 
diabetes in service, to include dizziness, unbalance, 
weakness, and fatigue.  Lastly he avers that he has 
tumors/cysts on both legs and arms that are attributable to 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease will be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
   
Here the veteran's service medical records are negative for 
any clinical findings and/or diagnoses of the claimed 
disorders.   The veteran's service medical records do show 
that in October 1980 the veteran was evaluated and treated 
for blisters on the bottom of both feet.  On the veteran's 
July 1981 medical examination for service separation a 
clinical evaluation of the veteran was negative for findings 
suggestive of any of the disorders in issue.  

Post service there is no showing of diabetes mellitus within 
the one-year period immediately following the veteran's 
discharge from service in August 1981.  Many years after 
service, medical treatment is shown for various disorders, 
including diabetes mellitus Type II, and toenail infections 
(bilateral chronic paronychia of the great toes).  

As to the veteran's current diabetes mellitus, there is 
absent from the record competent medical evidence linking 
this disorder, first shown many years after service, to the 
veteran's period of service or any event therein.  No medical 
professional provides findings or opinions to that effect.    
Rather, it is only the veteran that voices an opinion about 
the relationship of his diabetes mellitus to his period of 
active duty.  The record, however, does not reflect that the 
veteran has the requisite medical background or training so 
as to render competent his opinions as to questions of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Here, competent evidence of a 
nexus to service is totally lacking.  

Further, while the veteran asserts that he has a skin 
disorder involving his feet and left lower extremity and 
bilateral upper extremity lipomas attributable to service, 
there is no medical evidence of either of these conditions. 
The only indication suggestive of an existing lipoma is found 
in a January 2004 VA progress note, stating that the veteran 
"has had lipomas that are beginning to hurt him."

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  Consequently, absent medical 
evidence of current disability, service connection cannot be 
granted for these claimed disorders.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000). (A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability). 

Furthermore, even assuming that the veteran has an existing 
skin disorder involving both feet and lipomas of the left 
lower extremity and bilateral upper extremities, there is no 
competent medical evidence showing that these disorders are 
attributable to service.  

With regard to the medical treatise evidence submitted by the 
veteran, the United States Court of Appeals for Veterans 
Claims has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion. 
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. 
West, 12 Vet. App. 222, 228 (1999). In this case, however, 
the medical text evidence submitted by the appellant is not 
accompanied by any medical opinion of a medical professional. 
Additionally, it fails to demonstrate with a degree of 
certainty the relationship between the veteran's current 
disorder and his complaints and/or treatment in service. For 
these reasons, the Board must find that the medical text 
evidence submitted by the appellant does not contain the 
specificity to constitute competent evidence of a medical 
nexus. See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).

In the absence of a showing of a skin disorder involving both 
feet, and lipomas of the left lower and bilateral upper 
extremities, or a nexus between the veteran's diabetes 
mellitus and the veteran's service, a preponderance of the 
evidence is against entitlement to service connection for the 
claimed disabilities.  Accordingly, the appeal as to these 
disorders must be denied.  In reaching this decision the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against the 
veteran's claims for service connection, such statue is not 
for application in this instance.  




ORDER

Service connection for diabetes mellitus, Type II, jungle 
fungi of both feet and lipomas of the left lower extremity 
and bilateral upper extremities is denied.


REMAND

The veteran is also seeking entitlement to service connection 
for musculoskeletal chest pain, hypertension, and coronary 
artery disease.

A review of the veteran's service medical records show that 
in June 1980 the veteran was evaluated and treated for 
complaints of a reaction to Wycillin (penicillin G).  The 
veteran stated that that he had urticaria systemically with 
itching and hives on his face.  The veteran also stated that 
earlier that day he had experienced some chest pains that 
have since subsided.  

The veteran's representative at the veteran's July 2005 
hearing has argued that a VA physician in a progress noted 
dated in March 2005 had opined that the veteran's complaint 
of chest pain noted in service represented the beginning of 
the veteran's heart condition.  The Board has reviewed this 
note and observes that this physician states that the 
veteran's complaint of chest pain could have been due to a 
penicillin shot he received that same day, while noting that 
the veteran stated that his complaints of chest pain preceded 
his penicillin shot.  The veteran's representative has 
construed this statement as suggesting that there is a 
relationship between the veteran's complaint of chest pain in 
service and his current cardiovascular conditions

The Board notes that on a VA examination in July 2003, the 
veteran reported a history of chest pains in service and 
subsequent thereto. He estimated that these chest pains now 
occur two to three times a week.  He said that he never had 
any admissions to the ER or hospitalizations for these pains 
nor has he informed his primary physician of them.  
Musculoskeletal chest pain was diagnosed on this examination.  

In view of the above, the Board finds that further 
development is warranted.

Accordingly, the issues of entitlement to service connection 
for musculoskeletal chest pain, hypertension, and coronary 
artery disease are REMANDED to the RO for the following 
action: 

1.  The RO should schedule the veteran 
for an examination by an orthopedist in 
order to determine the nature, severity, 
and etiology of the veteran's 
musculoskeletal chest pain.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, to 
include x-rays studies and any other 
specialized tests deemed necessary, 
should be conducted.  It is requested 
that the examiner obtain a detail 
clinical history.  Following the 
examination, the examiner is requested to 
render an opinion as to whether the 
veteran has a disability manifested by 
chest pain and, if so, is it as likely as 
not that it is related to military 
service, specifically his complaint of 
chest pain in June 1980.  A complete 
rationale for any opinion expressed 
should be provided.

2.  The RO should arrange for the 
veteran's claims file to be reviewed by a 
specialist in cardiology.  The specialist 
is asked to express an opinion as to the 
whether the veteran's hypertension and/or 
coronary artery disease is as least as 
likely as not related to his complaints 
of chest pain in service in June 1980.  
In formulating the medical opinion, the 
specialist is asked to comment on the 
statement by the veteran's treating VA 
physician in March 2005 concerning this 
issue.  A complete rationale for any 
opinion expressed should be provided.

3.  Thereafter, the RO should 
readjudicate the veteran's claims with 
consideration of the evidence obtained in 
response to the above development.  If 
the benefit sought on appeal is not 
granted, the veteran should be provided a 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


